Darden, Judge
(concurring in the result) :
Since this petitioner made a conscious decision not to petition this Court within thirty days after he was notified of the decision of the board of review, he waived his right to relief here. In this respect his position is no different from that of any other petitioner who elects not to appeal. Consequently I believe that discussion of when the petitioner’s conviction became final is unnecessary to a decision on the real issue presented. Moreover, extraordinary relief in these circumstances would not be “in aid of” this Court’s jurisdiction, a condition that must exist before we are empowered to use the so-called All Writs Act.
Accordingly, I concur in the result.